Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Request for Continued Examination (RCE) filed on 3/25/2021, in which claims 1-2, 9, and 17-20 are amended. Claims 1-20 are currently pending.
The objections to claims 2, and 18 are hereby withdrawn, as necessitated by applicant’s amendment and remarks. 
	Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot in view of a new ground of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 20130321340 A1 thereafter "Seo"), in view of Davidson et al (US 8407606 B1 thereafter "Davidson").
As to claim 1, Seo discloses a method of displaying content elements by an electronic device, the method comprising: receiving a first touch input on a first display of the electronic device; [A user initiates two touch points on image 308a and continues the pinch out gesture [See ¶-194-195]. Fig 9G shows that the pinch out gesture provides a touch drag on a first touch screen 12 (first display) [See ¶-195]. Fig 1 shows a first touch screen 190a and second touch screen 190b of a portable device 100 [See ¶-79]]
receiving a second touch input on a second display of the electronic device concurrently with the first touch input; [Fig 9G also shows that the pinch out gesture provides a second touch drag on a second touch screen 14 (second display) [See ¶-195]]
determining whether the first touch input is touch on a first portion of a same content element displayed on the first display and the second touch input is touch on a second portion of the same content element displayed on the second display; in response to the first touch input and the second touch input being applied to the same content element, recognizing the first touch input and the second touch input as a multi-touch input; … [Fig 9G shows that the first and second touch inputs are provided on the same image 308a across the first and second touch screens, while touching different portions of the image (respectively first portion and second portion) [See ¶-195]. The 
However, Seo does not teach "in response to the first touch input and the second touch input being applied to different content elements, recognizing the first touch input and the second touch input as separate touch inputs."
On the other hand, Davidson does teach “in response to the first touch input and the second touch input being applied to different content elements, recognizing the first touch input and the second touch input as separate touch inputs."
Davidson discloses, as shown in Figs 3A-B, that when two touch inputs (first and second touch inputs) are detected on the same object (same content element), the object is transformed based on the two touch points (multi-touch input) [See Col 8, Ln 11-54]. When the user places a first finger 906 (first touch input) on object 902 and thumb 914 (second touch input) on object 904 (different content elements), then the fingers may control the objects separately with separate movements (separate touch inputs), as shown in Figs 9A-C [See Col 19, Ln 24-53].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Seo's multi-screen system to incorporate the teachings of Davidson's separate and single object control.
Motivation to do so would be to enable users to individually or collaboratively manipulate displayed objects [See Col 3, Ln 53-62]. Additional motivation would be to 
As to claim 16, Seo, and Davidson disclose the method of claim 1, further comprising: identifying a Z-order of each of the one or more content elements; and displaying each of the one or more content elements on the display based on the identified Z-order [Davidson, Fig 1A shows that objects are displayed as overlapping (identified Z-order) [See Col 4, Ln 42-50]. A skilled artisan would understand that identifying the Z-order would be an inherent step of displaying the overlapping objects].
As to claim 17, Seo discloses an electronic device comprising: a first display; a second display; and a processor configured to: [Fig 1 shows a first touch screen 190a (first display) and second touch screen 190b (second display) of a portable device 100 [See ¶-79]. Fig 1 also shows a CPU (processor) of the portable device 100 [Se ¶-79-80]]
receive a first touch input on a first display of the electronic device, [A user initiates two touch points on image 308a and continues the pinch out gesture [See ¶-194-195]. Fig 9G shows that the pinch out gesture provides a touch drag on a first touch screen 12 (first display) [See ¶-195]. Fig 1 shows a first touch screen 190a and second touch screen 190b of an electronic device [See ¶-79]]
receive a second touch input on a second display of the electronic device concurrently with the first touch input, [Fig 9G also shows that the pinch out gesture provides a second touch drag on a second touch screen 14 (second display) [See ¶-195]]
determine whether the first touch input is touch on a first portion of a same content element displayed on the first display and the second touch input is touch on a 
However, Seo does not teach "in response to the first touch input and the second touch input being applied to different content elements, recognizing the first touch input and the second touch input as separate touch inputs."
On the other hand, Davidson does teach “in response to the first touch input and the second touch input being applied to different content elements, recognizing the first touch input and the second touch input as separate touch inputs."
Davidson discloses, as shown in Figs 3A-B, that when two touch inputs (first and second touch inputs) are detected on the same object (same content element), the object is transformed based on the two touch points (multi-touch input) [See Col 8, Ln 11-54]. When the user places a first finger 906 (first touch input) on object 902 and thumb 914 (second touch input) on object 904 (different content elements), then the fingers may control the objects separately with separate movements (separate touch inputs), as shown in Figs 9A-C [See Col 19, Ln 24-53].

Motivation to do so would be to enable users to individually or collaboratively manipulate displayed objects [See Col 3, Ln 53-62]. Additional motivation would be to overcome the drawbacks of the prior art which may prove unwieldy when manipulating a large number of objects individually [See Col 3, Ln 62-67].
As to claim 20, Seo discloses a non-transitory computer-readable recording medium having, recorded thereon, a program that, when executed, causes a processor to: [Fig 1 shows a portable device 100 which includes a CPU (processor) and storing unit (non-transitory computer-readable recording medium) which stores a control program for controlling the portable device 100 and its CPU [See ¶-80, 97]]
receive a first touch input on a first display of the electronic device; [A user initiates two touch points on image 308a and continues the pinch out gesture [See ¶-194-195]. Fig 9G shows that the pinch out gesture provides a touch drag on a first touch screen 12 (first display) [See ¶-195]. Fig 1 shows a first touch screen 190a and second touch screen 190b of the portable device 100 [See ¶-79]]
receive a second touch input on a second display of the electronic device concurrently with the first touch input; [Fig 9G also shows that the pinch out gesture provides a second touch drag on a second touch screen 14 (second display) [See ¶-195]]
determine whether the first touch input is touch on a first portion of a same content element displayed on the first display and the second touch input is touch on a 
However, Seo does not teach "in response to the first touch input and the second touch input being applied to different content elements, recognizing the first touch input and the second touch input as separate touch inputs."
On the other hand, Davidson does teach “in response to the first touch input and the second touch input being applied to different content elements, recognizing the first touch input and the second touch input as separate touch inputs."
Davidson discloses, as shown in Figs 3A-B, that when two touch inputs (first and second touch inputs) are detected on the same object (same content element), the object is transformed based on the two touch points (multi-touch input) [See Col 8, Ln 11-54]. When the user places a first finger 906 (first touch input) on object 902 and thumb 914 (second touch input) on object 904 (different content elements), then the fingers may control the objects separately with separate movements (separate touch inputs), as shown in Figs 9A-C [See Col 19, Ln 24-53].

Motivation to do so would be to enable users to individually or collaboratively manipulate displayed objects [See Col 3, Ln 53-62]. Additional motivation would be to overcome the drawbacks of the prior art which may prove unwieldy when manipulating a large number of objects individually [See Col 3, Ln 62-67].
Claims 2-9, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 20130321340 A1 thereafter “Seo”), in view of Davidson et al (US 8407606 B1 thereafter "Davidson"), in view of Graf et al (US 20160034597 A1 thereafter “Graf”).
As to claim 2, Seo, and Davidson disclose the method of claim 1, further comprising: in response to identification of a first content element corresponding to a virtual display among the one or more content elements to be displayed, at least partially, on the first display, displaying a first portion of the first content element on the first display… [Seo, Fig 9G shows that the image 308a is displayed across the first and second touch screens (“at least partially, on the first display”). The image 308a is from a photo application (virtual display) with available thumbnails (one or more content elements) [See ¶-191]. The thumbnails are shown in addition to the portion of the image 308a on the first touch screen in Fig 9G]
in response to identification of a first content element corresponding to the virtual display among the one or more content elements to be displayed, at least partially, on the second display, displaying a second portion of the first content element on the at least partially, on the second display”). The image 308a is from a photo application (virtual display) with available thumbnails (one or more content elements) [See ¶-191]]
in response to receiving the first touch input to the first portion of the first content element displayed on the first display and receiving the second touch input to the second portion of the first content element displayed on the second display, recognizing the first touch input and the second touch input as a multi-touch input [Seo, Fig 9G shows that the first and second touch inputs are provided on the same image 308a across the first and second touch screens, while touching different portions of the image (respectively first portion and second portion) [See ¶-195]. The gesture is identified as a zoom-in gesture (multi-touch input) and the image 308a is expanded across the first and second touch screens [See ¶-195-196]. A skilled artisan would understand that the gesture must be determined to be on the same image 308a in order for the system to identify which image to expand].
However, Seo, and Davidson do not teach "displaying a first portion…based on orientation information of the virtual display on the first display, displaying a second portion… based on orientation information of the virtual display on the second display; …" (Emphasis added.)
On the other hand, Graf does teach "displaying a first portion…based on orientation information of the virtual display on the first display, displaying a second portion… based on orientation information of the virtual display on the second display; …" (Emphasis added.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Seo’s multi-screen system, and Davidson's separate and single object control to incorporate the teachings of Graf's window based orientation.
Motivation to do so would be to serve expectations of an application for orientation and motion information from sensors, as taught by Graf [See ¶-92].
As to claim 3, Seo, Davidson, and Graf disclose the method of claim 2, further comprising configuring the virtual display by configuring state information of the virtual display [Graf, The windows may be configured to emulate a display device [See ¶-92]. Such emulation may configure the size of the virtual display, and virtual orientation (state information) [See ¶-92-93]].
[Examiner's note: The limitation "at least one of a size, orientation information, or a density of the virtual display" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "a size, orientation information" teaches the entire limitation]
As to claim 4, Seo, Davidson, and Graf the method of claim 2, further comprising state information of the virtual display, wherein the state information of the 
[Examiner's note: The limitation "at least one of …" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "an input obtained at the first display or the second display" teaches the entire limitation]
As to claim 5, Seo, Davidson, and Graf the method of claim 2, wherein the identifying of the first content element comprises identifying the first content element based on at least one of an input obtained at the first display or the second display, … [Seo, Fig 9F shows that the image 308a is selected via a user input on the first touch screen 12 [See ¶-193]].
As to claim 6, Seo, Davidson, and Graf the method of claim 2, wherein the displaying of the first portion of the first content element on the first display comprises displaying the first portion of the first content element on the first display by using mapping information between the first display and the virtual display [Seo, Fig 9G shows that the image 308a is displayed across the first and second touch screens (first and second displays respectively). The image 308a is from a photo application (virtual display) with available thumbnails (one or more content elements) [See ¶-191]. A skilled artisan would have understood that the system inherently uses mapping information in order to display a portion of the image (“first portion of the first content element”) from the photo application (virtual display) on to the first touch screen 12 (first display) [See 
As to claim 7, Seo, Davidson, and Graf the method of claim 6, wherein the displaying of the first portion of the first content element on the first display comprises: identifying a first area of the virtual display mapped to the first display by using the mapping information; and [Graf, The window, and the application content (content element), may be displayed based on the mapping of the virtual display to a physical display of a plurality of display surfaces 1202 and 1203 [See ¶-104]. A skilled artisan would understand that a portion of the window (first area) must be identified and mapped to the first display surface (first display) in order to display the window between the first and second display surfaces, as shown in Figs 3 and 6]
identifying the first portion of the first content element corresponding to the first area of the virtual display [Graf, The application display area 310, and the window 300, shown in figure 3, are shown as crossing the border 280 with a first portion being displayed in display surface 295 (second display), and a second portion displayed on display surface 290 (first display) [See ¶-51]. Thus a skilled artisan would have understood that the system inherently maps a portion of the application content (first portion) shown in 310 to the window area within the first display surface (first area)].  
As to claim 8, Seo, Davidson, and Graf the method of claim 2, wherein the displaying of the second portion of the first content element on the second display comprises displaying the second portion of the first content element on the second display by using mapping information between the second display and the virtual first portion of the first content element”) from the photo application (virtual display) on to the second touch screen 14 (second display) [See ¶-194-195]. In essence, the system must know what portion of the image from the photo application and its content are to be shown on the second touch screen for the enlarging operation shown in Figs 9F-H].
As to claim 9, Seo, Davidson, and Graf the method of claim 8, wherein the displaying of the second portion of the first content element on the second display comprises: identifying a second area of the virtual display mapped to the second display by using the mapping information; and [Graf, The window, and the application content (first content element), may be displayed based on the mapping of the virtual display to a physical display of a plurality of display surfaces 1202 and 1203 [See ¶-104]. A skilled artisan would understand that a portion of the window (second area) must be identified and mapped to the second display surface (second display) in order to display the window between the first and second display surfaces, as shown in Figs 3 and 6] 
identifying the second portion of the first content element corresponding to the second of the virtual display [Graf, The application display area 310, and the window 300, shown in figure 3, are shown as crossing the border 280 with a second portion being displayed in display surface 295 (second display), and a second portion displayed on display surface 290 (first display) [See ¶-51]. Thus a skilled artisan would have 
As to claim 18, Seo, and Davidson disclose the electronic device of claim 17, wherein the processor is further configured to: in response to identification of a first content element corresponding to a virtual display among the one or more content elements to be displayed, at least partially, on the first display, display a first portion of the first content element on the first display… [Seo, Fig 9G shows that the image 308a is displayed across the first and second touch screens (“at least partially, on the first display”). The image 308a is from a photo application (virtual display) with available thumbnails (one or more content elements) [See ¶-191]. The thumbnails are shown in addition to the portion of the image 308a on the first touch screen in Fig 9G]
in response to identification of a first content element corresponding to the virtual display among the one or more content elements to be displayed, at least partially, on the second display, display a second portion of the first content element on the second display… ; and [Seo, Fig 9G shows that the image 308a is displayed across the first and second touch screens (“at least partially, on the second display”). The image 308a is from a photo application (virtual display) with available thumbnails (one or more content elements) [See ¶-191]]
in response to receiving the first touch input to the first portion of the first content element displayed on the first display and receiving the second touch input to the second portion of the first content element displayed on the second display, recognize the first touch input and the second touch input as a multi-touch input [Seo, Fig 9G 
However, Seo, and Davidson do not teach " display a first portion…based on orientation information of the virtual display on the first display, display a second portion… based on orientation information of the virtual display on the second display; …" (Emphasis added.)
On the other hand, Graf does teach " display a first portion…based on orientation information of the virtual display on the first display, display a second portion… based on orientation information of the virtual display on the second display; …" (Emphasis added.)
Graf discloses, as shown in figure 3, window 330 (virtual display) crosses the border 280 with a first portion and second portion being displayed on display surface 290 (first display) and display surface 295 (second display) respectively [See ¶-51]. Window 330 is displayed in a landscape orientation (orientation information) while the display surfaces are in a portrait orientation [See ¶-50, 92]. The border 280 may represent different touch screen panels (first and second displays) [See ¶-50].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Seo’s multi-screen system, and 
Motivation to do so would be to serve expectations of an application for orientation and motion information from sensors, as taught by Graf [See ¶-92].
[Examiner's note: The limitation "at least one of …" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "an input obtained at the first display or the second display" teaches the entire limitation]
As to claim 19, Seo, Davidson, and Graf the electronic device of claim 17, wherein the processor is further configured to identify a first content element based on at least one of an input obtained at the first display or the second display, … [Seo, Fig 9F shows that the image 308a is selected via a user input on the first touch screen 12 [See ¶-193]].
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 20130321340 A1 thereafter “Seo”), in view of Davidson et al (US 8407606 B1 thereafter "Davidson"), in view of Graf et al (US 20160034597 A1 thereafter “Graf”), in view of Sun et al (US 20130125045 A1 thereafter “Sun”).
[Examiner's note: The limitation "based on at least one of an obtained input, content display configuration information of an operating system, or content display configuration information of an application" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "based on at least one of an obtained input" teaches the entire limitation]
As to claim 10, Seo, Davidson, and Graf do not disclose "when state information of the virtual display is updated based on at least one of an obtained input, content display configuration information of an operating system, or content display configuration information of an application, updating the orientation information and mapping information between the first display and the virtual display."
On the other hand, Sun does teach "when state information of the virtual display is updated based on at least one of an obtained input, … updating the orientation information and mapping information between the first display and the virtual display."
Sun discloses, as shown in Figs 5A-5C, that application windows (virtual display) may be rotated (state information) to a different orientation ("updating the orientation information") using a drag gesture (input) [See ¶-94-95]. A skilled artisan would understand that the mapping information between the application window and the display (first display) must inherently be updated in order to modify the orientation, such as by updating the x, y coordinates of the corner(s) to perform the rendering.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Seo’s multi-screen system, Davidson's separate and single object control, and Graf's window based orientation to incorporate the teachings of Sun's application rotation.
Motivation to do so would be to allow a plurality of users to control different applications more easily, as taught by Sun [See ¶-94].
As to claim 11, Seo, Davidson, and Graf do not disclose "when state information of the virtual display is updated based on at least one of an obtained input, content display configuration information of an operating system, or content display 
On the other hand, Sun does teach "when state information of the virtual display is updated based on at least one of an obtained input, … updating the orientation information and mapping information between the second display and the virtual display."
Sun discloses, as shown in Figs 5A-5C, that application windows (virtual display) may be rotated (state information) to a different orientation ("updating the orientation information") using a drag gesture (input) [See ¶-94-95]. A skilled artisan would understand that the mapping information between the application window and the display (second display) must inherently be updated in order to modify the orientation, such as by updating the x, y coordinates of the corner(s) to perform the rendering.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Seo’s multi-screen system, Davidson's separate and single object control, and Graf's window based orientation to incorporate the teachings of Sun's application rotation.
Motivation to do so would be to allow a plurality of users to control different applications more easily, as taught by Sun [See ¶-94].
As to claim 12, Seo, Davidson, and Graf do not disclose "wherein the displaying of the first portion of the first content element on the first display comprises: rotating the first portion of the first content element in accordance with the orientation information of the virtual display on the first display; and displaying the rotated first portion of the first content element on the first display."

Sun discloses, as shown in Figs 5A-5C, that application windows (virtual display) may be rotated to a different orientation (orientation information) using a drag gesture (input) [See ¶-94-95]. The content of the application ("first portion of the first content element") is rotated as shown in Fig 8 [See ¶-109]. A skilled artisan would understand that the mapping information between the application window and the display (first display) must inherently be updated in order to modify the orientation, such as by updating the x, y coordinates of the corner(s) to perform the rendering.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Seo’s multi-screen system, Davidson's separate and single object control, and Graf's window based orientation to incorporate the teachings of Sun's application rotation.
Motivation to do so would be to allow a plurality of users to control different applications more easily, as taught by Sun [See ¶-94].
As to claim 13, Seo, Davidson, and Graf do not disclose "wherein the displaying of the second portion of the first content element on the second display comprises: rotating the second portion of the first content element in accordance with the orientation information of the virtual display on the second display; and displaying the rotated second portion of the first content element on the second display."

Sun discloses, as shown in Figs 5A-5C, that application windows (virtual display) may be rotated to a different orientation (orientation information) using a drag gesture (input) [See ¶-94-95]. The content of the application ("second portion of the first content element") is rotated as shown in Fig 8 [See ¶-109]. A skilled artisan would understand that the mapping information between the application window and the display (second display) must inherently be updated in order to modify the orientation, such as by updating the x, y coordinates of the corner(s) to perform the rendering.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Seo’s multi-screen system, Davidson's separate and single object control, and Graf's window based orientation to incorporate the teachings of Sun's application rotation.
Motivation to do so would be to allow a plurality of users to control different applications more easily, as taught by Sun [See ¶-94].
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 20130321340 A1 thereafter “Seo”), in view of Davidson et al (US 8407606 B1 thereafter "Davidson"), in view of Graf et al (US 20160034597 A1 thereafter “Graf”), in view of Cook et al (US 6411292 B1 thereafter “Cook”).
As to claim 14, Seo, Davidson, and Graf the method of claim 2, further comprising converting coordinate information of the first touch input obtained in accordance with … the virtual display on the first display, wherein the first touch input corresponds to the virtual display [Seo, The touch screen controller generates touch coordinates which are used by the controller to determine gestures (converting coordinate information) [See ¶-100-102]. The first touch (first touch input) on the first screen 12 is recognized (converting coordinate information) as part of a synchronous pinch zoom-in gesture based on the direction and timing of the slide [See ¶-195]. The first touch being within the photo application (virtual display) [See ¶-194]].
However, Seo, Davidson, and Graf do not teach "…converting coordinate information of the first touch input obtained in accordance with the orientation information of the virtual display…" (Emphasis added.)
On the other hand, Cook does teach "…converting coordinate information of the first touch input obtained in accordance with the orientation information of the virtual display…" (Emphasis added.)
Cook discloses a system wherein a user input may be translated based upon the display angle (orientation) of a window [See Col 12, Ln 55-62]. The pointer position and input are translated in accordance with the process outlined in figures 18A-C in order to present the pointer as “swung” (rotated) in the same manner as the window [Col 14, Ln 20-27].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Seo’s multi-screen system, 
Motivation to do so would be to allow a user to interact with an interface window regardless of the 3D rotation of the interface, as taught by Cook [See Col 2, Ln 16-19].
As to claim 15, Seo, Davidson, and Graf the method of claim 2, further comprising converting coordinate information of the second touch input obtained in accordance with … the virtual display on the second display, wherein the second touch input corresponds to the virtual display [Seo, The touch screen controller generates touch coordinates which are used by the controller to determine gestures (converting coordinate information) [See ¶-100-102]. The second touch (first touch input) on the second screen 14 is recognized (converting coordinate information) as part of a synchronous pinch zoom-in gesture based on the direction and timing of the slide [See ¶-195]. Since the image 308a is provided by the photo application (virtual display) [See ¶-191, 194], a skilled artisan would understand that the second touch input corresponds to the photo application].
However, Seo, Davidson, and Graf do not teach "…converting coordinate information of the second touch input obtained in accordance with the orientation information of the virtual display…" (Emphasis added.)
On the other hand, Cook does teach "…converting coordinate information of the second touch input obtained in accordance with the orientation information of the virtual display…" (Emphasis added.)
Cook discloses a system wherein a user input may be translated based upon the display angle (orientation) of a window [See Col 12, Ln 55-62]. The pointer position and 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Seo’s multi-screen system, Davidson's separate and single object control, and Graf's window based orientation to incorporate the teachings of Cook’s user input translation.
Motivation to do so would be to allow a user to interact with an interface window regardless of the 3D rotation of the interface, as taught by Cook [See Col 2, Ln 16-19].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/ROBERTO BORJA/           Examiner, Art Unit 2173